DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 08/03/2022 has been entered. Claims 7 and 15 have been cancelled. Claims 1-6, 8-14 and 16-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub # 2018/0342706) in view of Hirose (U.S. Pub # 2018/0151814), Sun (China Pub # 109321036 A), machine translation provided via Espacenet, and Gao (U.S. Pub # 2020/0075696).
Regarding Claim 1, Zhang teaches a manufacturing method of a flexible display panel, comprising following steps:
providing a substrate (Fig. 2: 10, paragraph [0037));
forming a pixel barrier wall (Fig. 2: 20, paragraph [0043]) on the substrate, wherein the pixel barrier wall (20) is formed around a pixel opening (Fig. 2: 21, paragraph [0043]); and
forming an anode (Fig. 3: 31 & 34, paragraph [0037]), a hole injection layer (Fig. 4: 35, paragraph [0055)]), a hole transport layer (not pictured; paragraph [0037]), and light-emitting layer (Fig. 4: 32, paragraph [0037]) successively in the pixel opening (21) by inkjet printing (paragraphs [0047] & [0056)), wherein a material of the anode (34) comprises any one of a nano-gold, a nano- silver, or a carbon electrode (gold nanoparticles, paragraph [0049]).
Zhang is silent with respect to a flexible substrate; a shape of the pixel opening is rectangular, and forming a perovskite quantum dot light-emitting layer by inkjet printing.
Hirose discloses a manufacturing method of a flexible display panel, comprising following steps:
providing a flexible substrate (Fig. 4B: 610, paragraphs [0153] & [0163]); and
forming a perovskite quantum dot light-emitting layer (Fig. 1A: 113, paragraphs [0068] & [0088]-[0089]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “a flexible substrate; and forming a perovskite quantum dot light-emitting layer” teachings of Hirose to the method of Zhang because Hirose discloses in paragraph [0064] that a light-emitting element using the metal-halide perovskite material as a light-emitting substance can be formed to be light and thin, can be easily formed as a planar light source, can be used to form a minute pixel, and can be bent, for example, like an organic EL element containing an organic compound as a light-emitting substance, and can be comparable to or advantageous over an OLED element in color purity, lifetime, efficiency, emission wavelength selection facility, and the like. Although Zhang does not explicitly disclose a flexible substrate, Zhang discloses in paragraph [0002] that flexible displays are within the scope of the disclosed invention.
Zhang as modified by Hirose is silent with respect to forming a perovskite quantum dot light-emitting layer by inkjet printing.
Sun discloses a manufacturing method of a display panel, comprising:
forming a perovskite quantum dot light-emitting layer by inkjet printing (machine translation, paragraph [0033)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming a perovskite quantum dot light-emitting layer by inkjet printing” teachings of Sun to the method of Zhang because Sun discloses in paragraph [0033] that an inkjet printed perovskite light-emitting thin film has a simple and feasible preparation method, a controllable process, and high efficiency.
Gao discloses a shape of the pixel opening (Figs. 6 & 7, paragraph [0079]) is rectangular.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “shape of the pixel opening is rectangular” teachings of Gao to the method of Zhang because Gao discloses in paragraph [0079] that the first pixel definition sub-layer 111 is formed between the anode 13 and the auxiliary electrode 16 to surround the anode 13.
Regarding Claim 5, Zhang as previously modified teaches the manufacturing method of claim 1, further comprising following steps:
forming an electron transport layer (Fig. 4: 36, paragraph [0055]) and an electron injection layer (not pictured; paragraph [0041]) on the perovskite quantum dot light-emitting layer (Zhang: 32, Hirose: 113) successively by vapor deposition (paragraph [0058)).
Regarding Claim 6, Zhang as previously modified teaches the manufacturing method of claim 5, further comprising following steps:
forming a cathode (Fig. 4: 33, paragraph [0037]) on a side of the electron injection layer away from the anode by vapor deposition (paragraph [0058]).
Regarding Claim 8, Zhang as previously modified teaches the manufacturing method of claim 1, wherein a material of the perovskite quantum dot light-emitting layer (Hirose: 113) comprises any one of an organic-inorganic-hybridized perovskite material or an inorganic perovskite material (Hirose: paragraphs [0070]-[0083)).
Regarding Claim 9, Zhang as previously modified teaches the manufacturing method of claim 1, wherein the perovskite quantum dot light-emitting layer (Hirose: 113) comprises any one of a red perovskite quantum dot light-emitting layer, a green perovskite quantum dot light- emitting layer, or a blue perovskite quantum dot light-emitting layer (it would be obvious to one of ordinary skill in the art that the perovskite quantum dot disclosed in Hirose: paragraph [0064] exhibiting favorable color-purity light emission with an extremely narrow half width may be applied to the method disclosed in Zhang: paragraph [0056] to incorporate a blue perovskite quantum dot).
Regarding Claim 11, Zhang as previously modified teaches the manufacturing method of claim 1, wherein a material of the flexible substrate (Hirose: 610) comprises any one or more of polyimide, polypropylene, and polyvinyl chloride (Hirose: paragraph [0163)).

Claims 2-4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub # 2018/0342706) in view of Hirose (U.S. Pub # 2018/0151814), Sun (China Pub # 109321036 A), machine translation provided via Espacenet, and Gao (U.S. Pub # 2020/0075696) as applied to claims 1 and 9 above, and further in view of Li (U.S. Pub # 2018/0102506).
Regarding Claim 2, Zhang as previously modified by Hirose and Sun teaches the manufacturing method of claim 1, and is silent with respect to wherein forming the pixel barrier wall on the flexible substrate comprises following steps: covering a photoresist layer on the flexible substrate; and patterning the photoresist layer to form the pixel barrier wall.
Li discloses a manufacturing method of a display panel wherein forming a pixel barrier wall (Fig. 5: 30, paragraph [0048]) on a substrate (Fig. 5: 10, paragraph [0048]) comprises following steps:
covering a photoresist layer (Fig. 4: 25, paragraph [0052]) on the substrate (10); and
patterning ([0052]) the photoresist layer (25) to form the pixel barrier wall (30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming the pixel barrier wall on the flexible substrate comprises following steps: covering a photoresist layer on the flexible substrate; and patterning the photoresist layer to form the pixel barrier wall” teachings of Li to the method of Zhang because Li discloses in paragraph [0086] that the disclosed method for forming a quantum dot light-emitting device is simple and low-cost.
Regarding Claim 3, Zhang as previously modified by Hirose and Sun teaches the manufacturing method of claim 1, further comprising following steps:
forming an electron transport layer (Fig. 4: 36, paragraph [0055]) and an electron injection layer (not pictured; paragraph [0041]) on the perovskite quantum dot light-emitting layer (Zhang: 32, Hirose: 113) successively.
Zhang as previously modified is silent with respect to forming an electron transport layer and an electron injection layer by inkjet printing.
Li discloses a manufacturing method of a display panel, comprising following steps:
forming an electron transport layer (Fig. 8: 70, paragraph [0070]) in the pixel opening by inkjet printing (paragraph [0072)]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming an electron transport layer and an electron injection layer by inkjet printing” teachings of Li to the method of Zhang because inkjet printing is an obvious variant of vacuum deposition that is known in the art as being suitable for forming an electron transport layer and an electron injection layer, and because Li discloses in paragraph [0086] that the disclosed method for forming a quantum dot light-emitting device is simple and low-cost. Although Li does not explicitly disclose an electron injection layer, one of ordinary skill in the art would consider the disclosure of inkjet deposition of the electron transport layer to suggest that the electron injection layer may also be inkjet printed, in the same way that Zhang does not show the electron injection layer but rather implies that it is part of the pictured electron transport layer (36).
Regarding Claim 4, Zhang as previously modified teaches the manufacturing method of claim 3, further comprising following steps:
forming a cathode (Fig. 4: 33, paragraph [0037]) on a side of the electron injection layer away from the anode by vapor deposition (paragraph [0058)}).
Regarding Claim 10, Zhang as previously modified by Hirose and Sun teaches the manufacturing method of claim 9, and is silent with respect to wherein the pixel opening comprises a red sub-pixel opening, a green sub-pixel opening, and a blue sub-pixel opening; the perovskite quantum dot light-emitting layer in the red sub-pixel opening is the red perovskite quantum dot light-emitting layer, the perovskite quantum dot light-emitting layer in the green sub-pixel opening is the green perovskite quantum dot light-emitting layer, and the perovskite quantum dot light-emitting layer in the blue sub-pixel opening is the blue perovskite quantum dot light-emitting layer.
Li discloses a manufacturing method of a display panel wherein the pixel opening comprises a red sub-pixel opening, a green sub-pixel opening, and a blue sub-pixel opening;
a quantum dot light-emitting layer in the red sub-pixel opening is a red quantum dot light- emitting layer, a quantum dot light-emitting layer in the green sub-pixel opening is a green quantum dot light-emitting layer, and a perovskite quantum dot light-emitting layer in the blue sub-pixel opening is a blue quantum dot light-emitting layer (paragraphs [0067]-[0069)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “pixel opening comprises a red sub-pixel opening, a green sub-pixel opening, and a blue sub-pixel opening; the perovskite quantum dot light- emitting layer in the red sub-pixel opening is the red perovskite quantum dot light-emitting layer, the perovskite quantum dot light-emitting layer in the green sub-pixel opening is the green perovskite quantum dot light-emitting layer, and the perovskite quantum dot light-emitting layer in the blue sub-pixel opening is the blue perovskite quantum dot light-emitting layer” teachings of Li to the method of Zhang because Li discloses in paragraph [0069] that the manufacturing process for a full-color RGB display may be simplified because the R, G, B quantum dot thin films can be formed at the same temperature by adjusting a material or a ratio of the metal complex solution.
Regarding Claim 12, Zhang as previously modified by Hirose and Sun teaches the manufacturing method of claim 1, and is silent with respect to wherein a material of the pixel barrier wall comprises a black color resist material.
Li discloses a manufacturing method of a display panel wherein a material of the pixel barrier wall (Fig. 5: 30, paragraph [0048]) comprises a black color resist material (paragraph [0053)}).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “material of the pixel barrier wall comprises a black color resist material’ teachings of Li to the method of Zhang because Li discloses in paragraph [0086] that the disclosed method for forming a quantum dot light-emitting device is simple and low-cost. Further, it has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Claims 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Pub # 2018/0342706) in view of Hirose (U.S. Pub # 2018/0151814), Sun (China Pub # 109321036 A), machine translation provided via Espacenet, Li (U.S. Pub # 2018/0102506) and Gao (U.S. Pub # 2020/0075696).
Regarding Claim 13, Zhang teaches a manufacturing method of a flexible display panel, comprising following steps:
providing a substrate (Fig. 2: 10, paragraph [0037]);
forming a pixel barrier wall (Fig. 2: 20, paragraph [0043]) on the substrate, wherein the pixel barrier wall (20) is formed around a pixel opening (Fig. 2: 21, paragraph [0043));
forming an anode (Fig. 3: 31 & 34, paragraph [0037]), a hole injection layer (Fig. 4: 35, paragraph [0055)]), a hole transport layer (not pictured; paragraph [0037]), and light-emitting layer (Fig. 4: 32, paragraph [0037]) successively in the pixel opening (21) by inkjet printing (paragraphs [0047] & [0056));
forming an electron transport layer (Fig. 4: 36, paragraph [0055]) and an electron injection layer (not pictured; paragraph [0041]), wherein a material of the anode (34) comprises any one of a nano-gold, a nano-silver, or a carbon electrode (gold nanoparticles paragraph [0049)); and
forming a cathode (Fig. 4: 33, paragraph [0037]) on a side of the electron injection layer away from the anode by vapor deposition (paragraph [0058}).
Zhang is silent with respect to a flexible substrate; a shape of the pixel opening is rectangular and forming a perovskite quantum dot light-emitting layer, an electron transport layer, and an electron injection layer successively in the pixel opening by inkjet printing.
Hirose discloses a manufacturing method of a flexible display panel, comprising following steps:
providing a flexible substrate (Fig. 4B: 610, paragraphs [0153] & [0163]); and
forming a perovskite quantum dot light-emitting layer (Fig. 1A: 113, paragraphs [0068] & [0088]-[0089]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “a flexible substrate; and forming a perovskite quantum dot light-emitting layer” teachings of Hirose to the method of Zhang because Hirose discloses in paragraph [0064] that a light-emitting element using the metal-halide perovskite material as a light-emitting substance can be formed to be light and thin, can be easily formed as a planar light source, can be used to form a minute pixel, and can be bent, for example, like an organic EL element containing an organic compound as a light-emitting substance, and can be comparable to or advantageous over an OLED element in color purity, lifetime, efficiency, emission wavelength selection facility, and the like. Although Zhang does not explicitly disclose a flexible substrate, Zhang discloses in paragraph [0002] that flexible displays are within the scope of the disclosed invention.
Zhang as modified by Hirose is silent with respect to forming a perovskite quantum dot light-emitting layer, an electron transport layer, and an electron injection layer successively in the pixel opening by inkjet printing.
Sun discloses a manufacturing method of a display panel, comprising:
forming a perovskite quantum dot light-emitting layer by inkjet printing (machine translation, paragraph [0033)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming a perovskite quantum dot light-emitting layer by inkjet printing” teachings of Sun to the method of Zhang because Sun discloses in paragraph [0033] that an inkjet printed perovskite light-emitting thin film has a simple and feasible preparation method, a controllable process, and high efficiency.
Zhang as modified by Hirose and Sun is silent with respect to forming an electron transport layer and an electron injection layer successively in the pixel opening by inkjet printing.
Li discloses a manufacturing method of a flexible display panel, comprising following steps:
forming an electron transport layer (Fig. 8: 70, paragraph [0070)]) in the pixel opening by inkjet printing (paragraph [0072)]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming an electron transport layer and an electron injection layer successively in the pixel opening by inkjet printing” teachings of Li to the method of Zhang because inkjet printing is an obvious variant of vacuum deposition that is known in the art as being suitable for forming an electron transport layer and an electron injection layer. Although Li does not explicitly disclose an electron injection layer, one of ordinary skill in the art would consider the disclosure of inkjet deposition of the electron transport layer to suggest that the electron injection layer may also be inkjet printed, in the same way that Zhang does not show the electron injection layer but rather implies that it is part of the pictured electron transport layer (36).
Gao discloses a shape of the pixel opening (Figs. 6 & 7, paragraph [0079]) is rectangular.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “shape of the pixel opening is rectangular” teachings of Gao to the method of Zhang because Gao discloses in paragraph [0079] that the first pixel definition sub-layer 111 is formed between the anode 13 and the auxiliary electrode 16 to surround the anode 13.
Regarding Claim 14, Zhang as previously modified teaches the manufacturing method of claim 13, and is silent with respect to wherein forming the pixel barrier wall on the flexible substrate comprises following steps: covering a photoresist layer on the flexible substrate; and patterning the photoresist layer to form the pixel barrier wall.
Li discloses a manufacturing method of a display panel wherein forming a pixel barrier wall (Fig. 5: 30, paragraph [0048]) on a substrate (Fig. 5: 10, paragraph [0048]) comprises following steps:
covering a photoresist layer (Fig. 4: 25, paragraph [0052]) on the substrate (10); and
patterning ([0052]) the photoresist layer (25) to form the pixel barrier wall (30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “forming the pixel barrier wall on the flexible substrate comprises following steps: covering a photoresist layer on the flexible substrate; and patterning the photoresist layer to form the pixel barrier wall” teachings of Li to the method of Zhang because Li discloses in paragraph [0086] that the disclosed method for forming a quantum dot light-emitting device is simple and low-cost.
Regarding Claim 16, Zhang as previously modified teaches the manufacturing method of claim 138, wherein a material of the perovskite quantum dot light-emitting layer (Hirose: 113) comprises any one of an organic-inorganic-hybridized perovskite material or an inorganic perovskite material (Hirose: paragraphs [0070]-[0083)).
Regarding Claim 17, Zhang as previously modified teaches the manufacturing method of claim 13, wherein the perovskite quantum dot light-emitting layer (Hirose: 113) comprises any one of a red perovskite quantum dot light-emitting layer, a green perovskite quantum dot light- emitting layer, or a blue perovskite quantum dot light-emitting layer (it would be obvious to one of ordinary skill in the art that the perovskite quantum dot disclosed in Hirose: paragraph [0064] exhibiting favorable color-purity light emission with an extremely narrow half width may be applied to the method disclosed in Zhang: paragraph [0056] to incorporate a blue perovskite quantum dot).
Regarding Claim 18, Zhang as previously modified teaches the manufacturing method of claim 17, and is silent with respect to wherein the pixel opening comprises a red sub-pixel opening, a green sub-pixel opening, and a blue sub-pixel opening; the perovskite quantum dot light-emitting layer in the red sub-pixel opening is the red perovskite quantum dot light-emitting layer, the perovskite quantum dot light-emitting layer in the green sub-pixel opening is the green perovskite quantum dot light-emitting layer, and the perovskite quantum dot light-emitting layer in the blue sub-pixel opening is the blue perovskite quantum dot light-emitting layer.
Li discloses a manufacturing method of a display panel wherein the pixel opening comprises a red sub-pixel opening, a green sub-pixel opening, and a blue sub-pixel opening;
a quantum dot light-emitting layer in the red sub-pixel opening is a red quantum dot light- emitting layer, a quantum dot light-emitting layer in the green sub-pixel opening is a green quantum dot light-emitting layer, and a perovskite quantum dot light-emitting layer in the blue sub-pixel opening is a blue quantum dot light-emitting layer (paragraphs [0067]-[0069)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “pixel opening comprises a red sub-pixel opening, a green sub-pixel opening, and a blue sub-pixel opening; the perovskite quantum dot light- emitting layer in the red sub-pixel opening is the red perovskite quantum dot light-emitting layer, the perovskite quantum dot light-emitting layer in the green sub-pixel opening is the green perovskite quantum dot light-emitting layer, and the perovskite quantum dot light-emitting layer in the blue sub-pixel opening is the blue perovskite quantum dot light-emitting layer” teachings of Li to the method of Zhang because Li discloses in paragraph [0069] that the manufacturing process for a full-color RGB display may be simplified because the R, G, B quantum dot thin films can be formed at the same temperature by adjusting a material or a ratio of the metal complex solution.
Regarding Claim 19, Zhang as previously modified teaches the manufacturing method of claim 13, wherein a material of the flexible substrate (Hirose: 610) comprises any one or more of polyimide, polypropylene, and polyvinyl chloride (Hirose: paragraph [0163)).
Regarding Claim 20, Zhang as previously modified teaches the manufacturing method of claim 13, and is silent with respect to wherein a material of the pixel barrier wall comprises a black color resist material.
Li discloses a manufacturing method of a display panel wherein a material of the pixel barrier wall (Fig. 5: 30, paragraph [0048]} comprises a black color resist material (paragraph [0053)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “material of the pixel barrier wall comprises a black color resist material’ teachings of Li to the method of Zhang because Li discloses in paragraph [0086] that the disclosed method for forming a quantum dot light-emitting device is simple and low-cost. Further, it has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892